      Case 4:21-cv-00056-WTM-CLR Document 15 Filed 05/21/21 Page 1 of 2




              IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF GEORGIA
                       SAVANNAH DIVISION

 FLOYD WILLIS,                           )
                                         )
        Plaintiff,                       )
                                         ) CIVIL ACTION
 v.                                      ) NO. 4:21-cv-00056-WTM-CLR
                                         )
 LA ASH, LLC d/b/a ADVENTURE             )
 TOURS IN MOTION, and                    )
 JOHN DOES NOS. 1-10,                    )
                                         )
        Defendants.                      )

                                   ORDER

       This matter comes before the Court on Defendant’s Motion to Stay

Discovery and Other Pretrial Deadlines. Doc. 10. Defendant’s Motion seeks an

Order staying discovery and all other pre-trial deadlines pending the Court’s

ruling on its Motion for Judgment on the Pleadings. Doc. 9. Since the Motion to

Stay was filed, plaintiff has filed an Amended Complaint, doc. 12, defendant La

Ash, LLC has answered, doc. 13, and has renewed its Motion for Judgement on

the Pleadings, doc. 14.

       The Court has considered the Motion and concludes that good cause has

been shown for the Court to stay discovery and pretrial deadlines during the

Court’s consideration of the Motion for Judgment on the Pleadings. Moreover,
        Case 4:21-cv-00056-WTM-CLR Document 15 Filed 05/21/21 Page 2 of 2




    plaintiff has not responded to the motion. Plaintiff’s silence is construed as his

    consent to the motion. See S.D. Ga. L. Civ. R. 7.5 (“Failure to respond within

    the applicable [fourteen-day] time period shall indicate that there is no opposition

    to a motion.”). Accordingly, the Court hereby GRANTS the Motion. The Court

    STAYS all discovery and pre-trial deadlines, including obligations to comply with

    the deadlines for serving initial disclosures or otherwise responding to any

    discovery requests from the Plaintiff.

          Within fourteen days after the disposition of the latter Motion for

    Judgment on the Pleadings, 1 docs. 9 & 14, if any claims remain pending, the

    parties are DIRECTED to confer and submit their joint report, in compliance

    with Federal Rule of Civil Procedure 26(f) and this Court’s instructions, doc. 2.

                                 tday of May, 2021.
          SO ORDERED this the 21stday


                                     CHRISTOPHER
                                      HRIS
                                         STOPPHER L. RAY
                                     UNITED STATES MAGISTRATE JUDGE




1
   If Defendant La Ash, LLC concedes that its Motion for Judgment on the Pleadings as to the
original complaint, doc. 9, is mooted by the amendment and its renewed motion, docs. 12 & 14,
it should notify the District Judge and withdraw the superfluous motion.
